PER CURIAM.
A consideration of the points raised by the defendants-appellants demonstrates that they are without merit. Contrary to the appellants’ contentions the plaintiff has stated claims upon which relief could be granted. The court had jurisdiction of the subject matter and of the parties and its judgment in favor of the plaintiff was well founded in fact and in law. Careful scrutiny of the procedure leading up to the trial and an examination of the proceedings at trial demonstrate neither unfairness nor prejudice to the appellants. Consequently, the judgment will be affirmed.